Citation Nr: 1131630	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-25 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from June 1965 to May 1967 and from January 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part denied service connection for hearing loss and tinnitus.  

In June 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that he experienced acoustic trauma in the form of noise exposure during active service and that this is the cause of his current hearing loss and tinnitus.  

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In January 2007, a VA audiology evaluation was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
40
LEFT
25
25
35
35
45

Speech audiometry revealed speech recognition ability of 98 percent in both ears. These audiometric results reveal a current hearing loss disability under the criteria of 38 C.F.R. § 3.385.  

The examiner who conducted the January 2007 VA examination indicated that the Veteran's hearing was normal on entrance examination reports for his two periods of active service and that the audiometric results on the November 1971 separation examination were inconsistent with the prior examination results.  

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

The Veteran's entrance examination for his first period of active duty was conducted in June 1965.  No units of measurement are indicated on the audiology test results.  
During this period of time, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  When the Board converts the results of the June 1965 entrance examination audiology examination from ASA units to ISO units pure tone thresholds, in decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
25
LEFT
20
20
25
35
30

These results appear to show that the Veteran had some degree of hearing loss upon entry into active service in June 1965.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

The Veteran's entrance examination for his second period of active service was conducted in January 1968.  Based on this date, it must be assumed that the current ISO standard units of measurement were used.  Pure tone thresholds, in decibels, upon entry to the second period of service in January 1968 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
55
LEFT
5
0
15
20
25

These results show that the Veteran still had some degree of hearing loss at the 4000 Hertz frequency in the left ear upon re-entry into active service in January 1968.  

"The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § Sec. 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the above, the medical opinions expressed in the January 2007 VA examination report are inadequate as they appear to be based upon an inaccurate understanding of the facts presented by the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who conducted the January 2010 VA audiology examination.  

The examiner is informed that:  Service treatment records appear to show that the Veteran entered active service in June 1965 with hearing loss present in both ears.  The Veteran had acoustic trauma in the form of exposure to the noise of generators and heavy equipment during this period of service.  Service treatment records appear to show that the Veteran had some degree of left ear hearing loss upon his re-entry into active service in January 1968.  The Veteran had acoustic trauma in the form of exposure to the noise of generators and heavy equipment during this period of service.  The November 1971 separation examination audiogram indicates completely normal findings that are inconsistent with the prior service department audiogram results.  The Veteran reports a history of decreased hearing and intermittent tinnitus dating back to service.  

The examiner should review the evidence of record with attention to the service treatment records and provide the following opinions:

* Is it possible to reconcile the inconsistent audiometric findings on the three service examination reports?  If not, which findings appear to be more accurate.  

* Could the Veteran's hearing have improved to show absolutely normal results on separation examination in 1971 when prior service audiograms indicated the presence of hearing loss and the Veteran was exposed to acoustic trauma during service?

* If the Veteran did have a pre-existing hearing loss, did it increase in severity during service?

* If so, was any increase in severity of the pre-existing hearing loss due to the natural progress of the condition? 

* If the Veteran did not have a pre-existing hearing loss upon entry into service, is it at least as likely as not, (50 percent or greater probability) that any current hearing loss and tinnitus is related to noise exposure during active service?

The claims folder and a copy of this remand must be made available and reviewed by the examiner who should provide complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  If, the examiner who conducted the January 2010 VA examination is unavailable, then forward the file to a VA medical professional of the appropriate specialty to review the evidence and provide the opinions requested above.  If the medical professional determines that another examination is warranted, the Veteran should be accorded the appropriate audiology examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should then provide the medical opinion and rational requested in paragraph 1 above.  

3.  Following completion of the above actions, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion / examination report.  If the medical opinion / examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report(s) must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4.  Following the above, readjudicate the Veteran's claims for service connection for a bilateral hearing loss and tinnitus.  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

